DETAILED ACTION
This Office action is responsive to the following communication:  Amendment filed on 10 March 2021.
After thorough search and examination of the present application and in light of the prior art made of record, claims 21-38 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 December 2020 is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not specifically suggest the combination of “in response to receiving the storage transaction, (i) invoking, by the node device, a first calculation logic declared in a first smart contract published by the first service system on the blockchain, (ii) calculating a user score of the target user based on the user data, and (iii) storing the user score of the target user in association with the first service system”,
“receiving, by the node device of the blockchain and from the access gateway, a query transaction, the query transaction being based on a user data query for the target user provided by a second service system, wherein the query transaction comprises, for each service system of a plurality of different service systems, a respective hash digest generated for a user identifier of the target user”, and
“in response to receiving the query transaction, (i) invoking, by the node device, a second calculation logic declared in a second smart contract published on the blockchain, (ii) searching the blockchain for respective user scores of the target user stored in association with respective different service systems, based on the respective hash digests generated for the user 
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2169



/PK/